323 F.2d 726
In the Matter of Leslie H. ATTERBURY.
No. 15603.
United States Court of Appeals Sixth Circuit.
Oct. 17, 1963.

Jacques M. Schiffer, New York City, and Hardy, Logan & Tross, Louisville, Ky., for petitioner.
William E. Scent, U.S. Atty., and Edward F. Harrington, Sp. Atty., Dept. of Justice, Louisville, Ky.  (Robert D. Peloquin, Sp. Atty., Dept. of Justice, Louisville, Ky., on the brief), for the United States.
Before CECIL, Chief Judge, and MILLER and O'SULLIVAN, Circuit Judges.

ORDER.

1
This case is before the Court upon the appeal of Leslie H. Atterbury, from his conviction of contempt of court by the United States District Court for the Western District of Kentucky, by its order entered October 11, 1963, at Louisville, for his refusal to answer a question submitted to him by the grand jury sitting in Louisville, Kentucky, in the following form, to-wit: 'Mr. Atterbury, I hand you what purports to be minutes of meetings of the Kentucky Conference of Teamsters that are marked Government Exhibit 28-F through Government Exhibit 28-R and ask you whether you identify such exhibits as material that you produced to agents of the Grand Jury pursuant to subpoena?'


2
It having been stipulated by counsel for the respective parties that this appeal may be heard and submitted upon the merits on this date, and the case coming on for a hearing and having been argued by counsel for the respective parties, and the Court being of the opinion that the question presented by this appeal is controlled by United States v. White, 322 U.S. 694, 64 S. Ct. 1248, 88 L. Ed. 1542; Curcio v. United States, 354 U.S. 118, 125, 77 S. Ct. 1145, 1 L. Ed. 2d 1225; and United States v. Austin-Bagley Corp., 31 F.2d 229, C.A.2, and that the judgment of the District Court should be affirmed.


3
Now, therefore, it is hereby ordered that the judgment of the District Court be and the same is hereby affirmed.